Exhibit 10.9

LOCK UP AGREEMENT

The undersigned hereby agrees that for a period commencing on February 26, 2007
and expiring on the date thirty (30) days after the date that is the earlier of
(i) the date that all amounts owed to Cornell Capital Partners, LP (the
“Buyer”), under the Secured Convertible Debentures issued to the Buyer pursuant
to the Securities Purchase Agreement between Pacific Gold Corporation (the
“Company”) and the Buyer dated February 26, 2007 have been paid or (ii) the date
as of which all of the Secured Convertible Debentures have been converted in
shares of Common Stock of the Company (the “Lock-up Period”), he, she or it will
not, directly or indirectly, without the prior written consent of the Buyer,
issue, offer, agree or offer to sell, sell, grant an option for the purchase or
sale of, transfer, pledge, assign, hypothecate, distribute or otherwise encumber
or dispose of any securities of the Company, including common stock or options,
rights, warrants or other securities underlying, convertible into, exchangeable
or exercisable for or evidencing any right to purchase or subscribe for any
common stock (whether or not beneficially owned by the undersigned), or any
beneficial interest therein (collectively, the “Securities”) except in
accordance with the volume limitations set forth in Rule 144(e) of the General
Rules and Regulations under the Securities Act of 1933, as amended.

Notwithstanding the foregoing restrictions on transfer, the undersigned may, at
any time and from time to time during the Lock-up Period, transfer the
Securities (i) as bona fide gifts or transfers by will or intestacy, (ii) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the undersigned is a general partner, provided, that, in
the case of any gift or transfer described in clauses (i), (ii) or (iii), each
donee or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned.  For purposes hereof, “immediate family” means any relationship by
blood, marriage or adoption, not more remote than first cousin.

In order to enable the aforesaid covenants to be enforced, the undersigned
hereby consents to the placing of legends and/or stop-transfer orders with the
transfer agent of the Company’s securities with respect to any of the Securities
registered in the name of the undersigned or beneficially owned by the
undersigned, and the undersigned hereby confirms the undersigned’s investment in
the Company.

Dated: _______________, 2007

Signature




_______________________________________

Name:__________________________________

Address:_________________________________

City, State, Zip Code:______________________

_______________________________________

Print Social Security Number

or Taxpayer I.D. Number






